DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 06/30/2022, Applicant, on 09/07/2022.
Status of Claims
Claims 1 and 20 are currently amended. 
Claims 2-19 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 1-2 “In a genuine effort to advance prosecution, the Applicant has amended the independent claims to emphasize the point that generating a QUBO formulation occurs as an operation of converting constraints from one format to another. In the telephonic interview that was conducted on July 7, 2022, the Applicant noted how, from a patentable subject matter perspective, such a format conversion renders the independent claims indistinguishable from "Example 42" of the Office's own eligibility guidelines. This conclusion is supported by the specification's observation that quantum computing resources "can solve problems if they are formulated in an acceptable format." See Specification, para. [0042]. Accordingly, the Applicant submits that all claims recite patentable subject matter, and requests withdrawal of the rejection, reconsideration, and further examination.”
The examiner respectfully disagrees.
In Example 42 the combination of additional elements “a) storing information in a standardized format; b) providing remote access to users over a network in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated information into the standardized format; d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format; e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time” integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  
The claim as a whole integrates the certain method of organizing human activity into a practical application. On the hand, in the present claims, the additional elements are used to apply the recited abstract idea as explained in the 35 USC § 101 rejection below.
As a result, the Examiner maintains the 35 USC § 101 rejection of the pending claims in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of BOM recommendation that satisfies one or more constraints and initiating an action based on the data representing a solution to the BOM optimization problem. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving data representing a bill of materials (BOM) optimization problem, the BOM optimization problem comprising a task of determining a BOM recommendation that satisfies one or more constraints, wherein each constraint comprises one or more constraint variables and a constraint constant; generating, based on the data representing the BOM optimization problem, a quadratic unconstrained binary optimization (QUBO) formulation, wherein the QUBO formulation comprises i) for each constraint variable in the one or more constraints, a binary representation of the constraint variable and ii) a first parameter that depends on a difference between a respective constraint constant and the binary representations of the constraint variables; obtaining data representing a solution to the BOM optimization problem; and initiating an action based on the data representing a solution to the BOM optimization problem”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for BOM recommendation and initiation of action. Further. The limitations also recite Mathematical concepts (Mathematical formulas/calculation). According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG’), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
lf a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” of abstract ideas. For example, in Claim 1, the limitation, generating, based on the data representing the BOM optimization problem, a quadratic unconstrained binary optimization (QUBO) formulation, represents a mathematical function, as also defined by Applicant’s specification in Par. [0066]. The QUBO formulation also includes a Hamiltonian function represented by a matrix.
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 20 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 20 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-19 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for BOM recommendation and initiation of action. Further. The limitations also recite Mathematical concepts (Mathematical formulas/calculation). As a result, claims 2-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer”, “converting the one or more constraints from a format that is associated with a classical processor into a format that is associated with a quantum computing resource”, and “quantum computing resource”. When considered in view of the claim as a whole, the steps of “receiving” and “obtaining” do not integrate the abstract idea into a practical application because “receiving” and “obtaining” are insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The addition of computer hardware into the claims fails to direct the claims toward an improvement to the computer itself. Indeed, the claims are entirely silent on the specific operation of the computer hardware which can be any computer processor so long as it performs the claimed mathematical calculations. Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 20 recites substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A system comprising: a classical processor; a quantum computing device in data communication with the classical processor,” when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-19 do not include any additional elements beyond those recited by independent claims 1 and 20. As a result, claims 2-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A computer”, “converting the one or more constraints from a format that is associated with a classical processor into a format that is associated with a quantum computing resource”, and “quantum computing resource” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 20 recites substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A system comprising: a classical processor; a quantum computing device in data communication with the classical processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 20 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-19 do not include any additional elements beyond those recited by independent claims 1 and 20. As a result, claims 2-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 09/07/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in the present Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623